In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-20-00399-CV
       ___________________________

  IN RE JAMES MICHAEL BAKER, Relator




              Original Proceeding
 362nd District Court of Denton County, Texas
 Trial Court Nos. F18-3308-362, F18-3309-362


Before Birdwell, J.; Sudderth, C.J.; and Wallach, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied as moot. Accordingly, relator’s petition for writ

of mandamus is denied as moot.

                                                    Per Curiam

Delivered: January 6, 2021




                                          2